                            UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PAUL JOHNSON,                                  §
Individually and on behalf                     §               Civil Action No. 4:18-cv-04476
of all others similarly situated               §
                                               §
       Plaintiff,                              §
                                               §               JURY TRIAL DEMANDED
v.                                             §
                                               §
NATION WASTE, INC.                             §
                                               §               COLLECTIVE ACTION
       Defendant.                              §               PURSUANT TO 29 U.S.C. § 216(b)


                      APPENDIX OF EXHIBITS
    TO PLAINTIFFS’ OPPOSED MOTION AND BRIEF IN SUPPORT FOR
CONDITIONAL CERTIFICATION AND NOTICE TO PUTATIVE CLASS MEMBERS

 Exhibit Description


 1         Declaration of Paul Johnson


 2         Declaration of Christopher Jenkins


 3         Falcon v. Starbucks Corp., Civ. A. No. H-05-0792 (ECF No. 52) (S.D. Tex. Nov. 29, 2005)

           Rosas v. Dark Star Prod. Testing, Inc., No. 2:16-cv-00140, ECF No. 19 (S.D. Tex. Jul. 31,
 4
           2017)

 5         Proposed Notice & Consent Form
Date: January 18, 2019         Respectfully submitted,

                               ANDERSON ALEXANDER, PLLC

                         By:   /s/ Clif Alexander
                               Clif Alexander
                               Federal I.D. No. 1138436
                               Texas Bar No. 24064805
                               clif@a2xlaw.com
                               Austin W. Anderson
                               Federal I.D. No. 777114
                               Texas Bar No. 24045189
                               austin@a2xlaw.com
                               Lauren E. Braddy
                               Federal I.D. No. 1122168
                               Texas Bar No. 24071993
                               lauren@a2xlaw.com
                               Alan Clifton Gordon
                               Federal I.D. No. 19259
                               Texas Bar No. 00793838
                               cgordon@a2xlaw.com
                               Carter T. Hastings
                               Federal I.D. No. 3101064
                               Texas Bar No. 24101879
                               carter@a2xlaw.com
                               George Schimmel
                               Federal I.D. No. 2338068
                               Texas Bar No. 24033039
                               geordie@a2xlaw.com
                               819 N. Upper Broadway
                               Corpus Christi, Texas 78401
                               Telephone: (361) 452-1279
                               Facsimile: (361) 452-1284

                               Attorneys for Plaintiffs and Putative Class
                               Members
                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 18, 2019, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court, Southern District of Texas, using the electronic case

filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to the

attorneys of record who have consented in writing to accept this Notice as service of this document

by electronic means.

                                                /s/ Clif Alexander
                                                Clif Alexander
EXHIBIT 1
                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

PAUL JOHNSON,                                          §
Individually and on behalf                             §       Civil Action No. 4:18-cv-04476
of all others similarly situated                       §
                                                       §
         Plaintiff,                                    §
                                                       §       JURY TRIAL DEMANDED
v.                                                     §
                                                       §
NATION WASTE, INC.                                     §
                                                       §       COLLECTIVE ACTION
         Defendant.                                    §       PURSUANT TO 29 U.S.C. § 216(b)

                              DECLARATION OF PAUL JOHNSON

         I, Paul Johnson, being of sound mind and over the age of 18, make the following declaration:

         1.       My name is Paul Johnson and the facts contained in this declaration are within my

personal knowledge and are true and correct.

         2.       I was employed by Nation Waste, Inc. (“Defendant” or “Nation Waste”) as a non-

exempt Waste Disposal Driver in Houston, Texas from approximately June 2018 until October 2018.

         3.       I was a Roll-off Driver throughout my employment with Nation Waste. When I started

working for Nation Waste, I was paid $19.00 per hour plus overtime for all hours worked over forty

each week.

         4.       Nation Waste changed my pay structure to a day rate in the amount of $200.00 and no

overtime. Nation Waste paid me $200.00 each day regardless of the number of hours I worked.

         5.       Based on conversations I have had with my fellow drivers at Nation Waste, I know

that many of them were also switched to a day rate and they were not paid any overtime.

         6.       My daily job duties included the collection and delivery of waste containers and

compactors for Nation Waste and/or its clients in the Houston, Texas area.




Declaration – P. Johnson                                                                        Page 1
         7.       I was required, as part of my employment with Nation Waste, to work overtime hours

and did work overtime hours on a regular, if not weekly, basis.

         8.       I know that my fellow co-workers were also required to work overtime hours on a

regular, if not weekly, basis.

         9.       Nation Waste automatically deducted a thirty-minute meal period from my daily hours,

even though I regularly worked through my meal period on Nation Waste’s behalf. Specifically, I did

not eat lunch or I would eat while working in order to complete my daily route assignments.

         10.      My fellow drivers had the same routine as me and either ate while working or did not

take a lunch break at all. I know this because I talked to my fellow co-workers on a regular basis about

this issue.

         11.       Nation Waste was aware that we ate our lunches while we were on duty and that we

either routinely worked through lunch or did not take a lunch at all.

         12.      I know that Nation Waste was aware that I did not take my lunch break because my

daily routes were so time-consuming—that is, I could not complete them and also take an

uninterrupted thirty-minute lunch break each day. Further, if I stopped during my route for more than

a few minutes my supervisor would call me and tell me that I was not allowed to stop, and that I

needed to get moving again right away.

         13.      Based on conversations I have had with my fellow drivers, I know they would be

interested to learn that they may be able to recover their unpaid overtime from Nation Waste.

         14.      I declare under penalty of perjury that the foregoing is true and correct.

                 Jan 8, 2019
Executed on: _______________________
                                                         Paul Lee Otis Johnson
                                                         Paul Lee Otis Johnson (Jan 8, 2019)
                                                          PAUL JOHNSON




Declaration – P. Johnson                                                                         Page 2
EXHIBIT 2
                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

PAUL JOHNSON,                                           §
Individually and on behalf                              §       Civil Action No. 4:18-cv-04476
of all others similarly situated                        §
                                                        §
         Plaintiff,                                     §
                                                        §       JURY TRIAL DEMANDED
v.                                                      §
                                                        §
NATION WASTE, INC.                                      §
                                                        §       COLLECTIVE ACTION
         Defendant.                                     §       PURSUANT TO 29 U.S.C. § 216(b)

                           DECLARATION OF CHRISTOPHER JENKINS

        I, Christopher Jenkins, being of sound mind and over the age of 18, make the following
declaration:

         1.       My name is Christopher Jenkins and the facts contained in this declaration are within

my personal knowledge and are true and correct.

         2.       I was employed by Nation Waste, Inc. (“Defendant” or “Nation Waste”) as a non-

exempt Waste Disposal Driver in Houston, Texas from approximately June 2016 until April 2017.

         3.       I was a Commercial Driver throughout my employment with Nation Waste. I was paid

$17.00 per hour for all hours worked. I was not paid overtime for any hours worked over forty (40)

in a workweek, I was always paid $17.00 per hour for all hours worked.

         4.       Based on conversations I have had with my fellow drivers at Nation Waste, I know

that many of them were also not paid overtime for any hours worked over forty (40) in a workweek.

         5.       My daily job duties included the collection and delivery of waste containers and

compactors for Nation Waste and/or its clients in the Houston, Texas area.

         6.       I was required, as part of my employment with Nation Waste, to work overtime hours

and did work overtime hours on a regular, if not weekly, basis.

         7.       I know that my fellow co-workers were also required to work overtime hours on a


Declaration – C. Jenkins                                                                         Page 1
regular, if not weekly, basis.

         8.       Nation Waste automatically deducted a thirty-minute meal period from my daily hours,

even though I regularly worked through my meal period on Nation Waste’s behalf. Specifically, I did

not eat lunch or I would eat while working in order to complete my daily route assignments.

         9.       My fellow drivers had the same routine as me and either ate while working or did not

take a lunch break at all. I know this because I talked to my fellow co-workers on a regular basis about

this issue.

         10.       Nation Waste was aware that we ate our lunches while we were on duty and that we

either routinely worked through lunch or did not take a lunch at all.

         11.      I know that Nation Waste was aware that I did not take my lunch break because my

daily routes were so time-consuming—that is, I could not complete them and also take an

uninterrupted thirty-minute lunch break each day. Further, if I stopped during my route for more than

a few minutes my supervisor would call me and tell me that I was not allowed to stop, and that I

needed to get moving again right away.

         12.      Based on conversations I have had with my fellow drivers, I know they would be

interested to learn that they may be able to recover their unpaid overtime from Nation Waste.

         13.      I declare under penalty of perjury that the foregoing is true and correct.


                 Jan 9, 2019
Executed on: _______________________

                                                         Christopher Jenkins (Jan 9, 2019)
                                                          CHRISTOPHER JENKINS




Declaration – C. Jenkins                                                                         Page 2
EXHIBIT 3
     Case 4:05-cv-00792 Document 52 Filed in TXSD on 11/29/05 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

      James Falcon,                                 §
                                                    §
              Plaintiff,                            §
      VS.                                           § CIVIL ACTION NO. H-05-0792
                                                    §
      Starbucks Corporation, et al.,                §
                                                    §
              Defendants.                           §

                             MEMORANDUM AND ORDER

I.       Introduction.

         Plaintiff James Falcon seeks the Court’s approval to send out notice to a potential

class of current and former Assistant Store Managers (ASMs) of Defendant Starbucks

Corporation (“Starbucks”). Falcon contends that Starbucks has violated the Fair Labor

Standards Act (FLSA) by failing to pay its ASMs for hours that they work in excess of

forty (40) hours per week.

         Starbucks opposes Falcon’s request on numerous grounds.           Most basically,

Starbucks argues that Falcon cannot show – as he is required to do – that he is “similarly

situated” to members of the class that he seeks to notify of his FLSA claim. See 29

U.S.C. § 216(b). Starbucks has produced declarations of current and former ASMs,

which state that those ASMs have not been required to work more than 40 hours per

week without compensation.        Starbucks further contends that, because many ASMs

become Store Managers – who, Falcon alleges, are complicit in Starbucks’s violations of

the FLSA – the class proposed by Falcon involves an inherent conflict.

II.      Applicable Legal Standard.
  Case 4:05-cv-00792 Document 52 Filed in TXSD on 11/29/05 Page 2 of 3



       Under the FLSA, an employee may bring an action on behalf of himself and

“other employees similarly situated.” Id. In contrast to FED. R. CIV. P. 23, which

permits potential class members to “opt out” of a suit, the FLSA requires that a putative

class member affirmatively give his written consent to suit – i.e., that he “opt in.” 29

U.S.C. § 216(b).

       Section 216(b) of the FLSA does not prescribe a particular procedure for

determining whether putative class members are “similarly situated” so that they may

proceed collectively. Most district courts, however, follow a two-step process. See

Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995). At the first, or

“notice,” stage, the court determines – usually based only upon the pleadings and any

affidavits – whether notice should be given to potential class members. Id. As the Fifth

Circuit has explained, “[b]ecause the court has minimal evidence, this determination is

made using a fairly lenient standard, and typically results in ‘conditional certification’ of

a representative class.” Id. at 1214. At the second stage, typically precipitated by a

motion for decertification by the defendant after discovery is largely complete, “the court

has much more information on which to base its decision, and makes a factual

determination on the similarly situated question.” Id.

III.   Falcon’s Evidence.

       In addition to his pleadings and briefing, Falcon has submitted declarations by

seven former ASMs or Store Managers.            The declaration of Cynthia Nerlinger is

representative. Nerlinger states that she worked at several different Starbucks locations

during her 22 months of employment and was a Store Manager for more than a year. She

swears, under penalty of perjury, that her District Manager, whom she names, instructed
  Case 4:05-cv-00792 Document 52 Filed in TXSD on 11/29/05 Page 3 of 3



Store Managers that overtime was not permitted to be paid to any employees, including

ASMs. Nerlinger also swears that, at annual meetings in Colorado and Florida, District

Managers, in the presence of Regional Managers, gave instructions that Store Managers

not pay overtime wages for hours worked in excess of 40 per week. Other declarations,

covering different time periods and naming different management personnel, are to

similar effect.

        Starbucks objects that portions of the declarations contain hearsay statements and

include information of which the respective declarants have not demonstrated personal

knowledge. Although Starbucks’s contentions may be true in part, the key portions of

each declaration reflect personal knowledge, and the most important statements are not

hearsay under FED. R. EVID. 801(d)(2).

IV.     Conclusion.

        Falcon has made a sufficient showing, under the lenient standard applicable at this

stage, to proceed with notice to the putative class. Issues of conflict of interest can be

addressed at the “second stage” of the certification proceeding. Counsel for the parties

shall confer and seek to reach agreement as to the language of the notice and the

procedures to be followed.

        IT IS SO ORDERED.

        SIGNED at Laredo, Texas, on this the 29th day of November , 2005.




                                             _________________________
                                             KEITH P. ELLISON
                                             UNITED STATES DISTRICT JUDGE
EXHIBIT 4
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 1 of 12
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 31, 2017
                   IN THE UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

MATTHEW ROSAS, et al,         §
                              §
         Plaintiffs,          §
VS.                           §                 CIVIL NO. 2:16-CV-140
                              §
DARK STAR PRODUCTION TESTING, §
INC., et al,                  §
                              §
         Defendants.          §

                                       ORDER
         The Court has before it Plaintiffs’ opposed Motion for Conditional
Certification in this putative collective action under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201, et seq. Dkt. No. 12 [hereinafter “Mot. Certify”]. After
considering the motion, the complaint, the accompanying evidence, the parties’
arguments, and the applicable law, the Court GRANTS Plaintiffs’ motion.

         I.    Background
         Plaintiff Matthew Rosas (“Rosas”) brings this case against a Canadian oilfield
service company, Dark Star Production Testing, Inc. d/b/a Liberty Production
Testing, Inc. (“Liberty”), and its Chairman and Director Sheldon Kasper (“Kasper,”
and collectively, “Defendants”), alleging that Defendants have engaged in a “payroll
practice of paying all Field Employees a day rate only and no overtime
compensation,” in violation of the FLSA. Mot. Certify at 1. Liberty is “an oilfield
service company” Rosas claims provides clients with equipment, technical expertise,
and labor in Canada and the United States. See Dkt. No. 1 [hereinafter “Orig.
Compl.”]. Rosas brings this FLSA case against Defendants under the collective
action provision of the FLSA, § 216(b), “individually and on behalf of all opt-in
plaintiffs and other similarly situated current and former employees” (collectively,
“Plaintiffs”), who “worked for Defendants over the past three years,” “to recover
unpaid overtime wages, liquidated damages, attorneys’ fees, and costs.” Id. He



1 / 12
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 2 of 12



claims that these potential members of this putative collective action all “performed
technical and manual labor type job duties associated with various oilfield
assignments and jobs” for Defendants, on job sites located “in different states across
the country” where Defendants operate. See Orig. Compl.
         Rosas claims that he “worked for Defendants throughout South Texas and
the surrounding Eagle Ford Shale area from approximately November 2013
through April 2014.” Orig. Compl. at ¶ 6. In a declaration attached to Plaintiffs’
motion for conditional certification, Rosas specifies that he was employed with
Defendants as a “Helper” and then as an “Operator,” earning a day rate of $300 and
then $450, respectively, in these positions. Mot. Certify. Ex 1, Decl. of Rosas. He
states that during this time he “often worked twelve (12) hour shifts, seven days a
week, up to three months at a time,” typically for “a minimum of eighty-four (84)
hours a week,” and that during this time, Defendants did not compensate him “for
any overtime hours worked.” Id. at 2. He further claims that “Defendants paid other
Helpers and Operators a day rate only and did not pay overtime,” and states his
belief that “other Helpers and Operators . . . would be interested to learn that they
may recover unpaid overtime from Defendants.” Id.
         Rosas filed his complaint on May 3, 2016. Dkt. No. 1. Liberty alone answered
the complaint, Dkt. No. 8, and two additional former employees of Defendants have
opted in as plaintiffs: Arturo Trevino (“Trevino”) and Jaime Ruelas, Jr. (“Ruelas”).
Dkt. No. 3. Trevino has also filed a declaration with Rosas’s motion for conditional
certification, in which he states that while employed as an Operator for Defendants
he “received a day rate of approximately $350 a day,” and never received overtime,
despite allegedly working “twelve hour shifts, seven days a week, up to three
months at a time.” Mot. Certify, Ex. 2, Decl. of Trevino. Trevino states that he
performed this work for Defendants “during the relevant window of recovery,”
although he “cannot recall” the exact dates. He was employed by Defendants. Id. at
1. He makes no representation as to where, geographically, he performed this work.
See id.




2 / 12
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 3 of 12



         II.   Legal Standard
         “The FLSA establishes federal minimum-wage, maximum-hour, and overtime
guarantees that cannot be modified by contract.” Genesis Healthcare Corp. v.
Symczyk, 133 S. Ct. 1523, 1527 (2013). Section 216(b) of the FLSA creates a cause of
action for employees against employers violating FLSA requirements, and provides
for collective actions brought by an employee for and on behalf of other employees.
Specifically, it provides that “[a]n action . . . may be maintained . . . by any one or
more employees for and in behalf of himself or themselves and other employees
similarly situated,” so long as each party plaintiff to such action files notice of
written consent with the court where the action is brought. 29 U.S.C. § 216(b)
(2016). Unlike a class certified pursuant to Federal Rule of Civil Procedure 23,
under the FLSA, “‘conditional certification’ does not produce a class with an
independent legal status, or join additional parties to the action.” Id. at 1530.
Rather, the “sole consequence” of conditional certification is the sending of court-
approved written notice to employees, who in turn become parties to a collective
action only by filing written consent with the court. Id.; see also Hoffmann-La Roche
v. Sperling, 493 U.S. 165, 171–72 (1989). District courts have discretion in deciding
whether to order notice to potential plaintiffs. Aguirre v. SBC Communications,
Inc., 2006 U.S. Dis. LEXIS 22211, at *15 (S.D. Tex. April 11, 2006) (citing
Hoffmann-La Roche, 493 U.S. at 170–71).
         District courts generally take one of two different approaches to conditional
certification. Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213 (5th Cir. 1995). The
first is commonly referred to as the “Shushan approach,” which treats certification
of a collective action under the FLSA and certification of a class under Rule 23
identically, requiring the plaintiff to establish numerosity, commonality, typicality,
and adequate representativeness. See Shushan v. Univ. of Colo. at Boulder, 132
F.R.D. 263 (D. Colo. 1990). The second is a “two-step ad hoc approach” that was
utilized in Lusardi v. Xerox Corp., 118 F.R.D 351 (D. N.J. 1987). This Court
routinely utilizes the Lusardi approach. See Malaska v. Saldivar Coastal Services,
Inc., 2017 WL 1452584 (S.D. Tex. Apr. 20, 2017); see also Jaso v. Bulldog


3 / 12
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 4 of 12



Connection Specialists, LLC, 2015 WL 11144603 at *2 (S.D. Tex. Oct. 15, 2015); see
also Perez v. Valdez, No. 1:13-CV-149, Slip Op. at 5 (S.D. Tex. Sept. 26, 2014)
(Tagle, J.).
         “The Lusardi method involves a “two-step” analysis of Section 216(b)’s
“similarly situated” requirement. Mooney, 54 F.3d at 1214; Kaluom v. Stolt
Offshore, Inc., 474 F. Supp. 2d 866, 871 (S.D. Tex. Feb. 7, 2007). The two steps
consist of a lenient “conditional certification” decision made at the so-called “notice
stage,” followed by a more rigorous analysis of the similarly situated issue, typically
precipitated by a motion for “decertification,” after discovery is largely complete and
the matter is ready for trial. Mooney, 54 F.3d at 1214.
         “At the first Lusardi stage, the district court makes a decision—usually based
only on the pleadings and any affidavits that have been submitted—whether notice
of the action should be given to potential class members.” Jaso, 2015 WL 11144603,
at *3 (citing Mooney, 54 F.3d at 1213–14). The district court makes this decision by
“determin[ing] whether the putative class members’ claims are sufficiently similar
to merit sending notice of the action to possible members of the class.” Id.; see also
Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519 (5th Cir. 2010)
(citing Mooney, 54 F.3d at 1213–14). Because the court has minimal evidence before
it at this stage, its determination is made using a fairly lenient standard, and
typically results in conditional certification of a representative class that provides
potential class members with notice and the opportunity to opt-in. Mooney, 54 F.3d
at 1214 n.8; McKnight v. D. Houston, Inc., 756 F. Supp. 2d 794, 801 (S.D. Tex.
2010). If a court conditionally certifies a class, the action proceeds as a collective
action during discovery. Aguirre, 2006 U.S. Dis. LEXIS 22211 at *16 (citing Mooney,
54 F.3d at 1214).
         The second stage of the Lusardi approach—the “decertification stage”—is
typically precipitated by the defendant filing a motion to decertify after the opt-in
period has concluded and discovery is largely complete. Id. (citing Mooney, 54 F.3d
at 1214). “At this stage, the court has much more information on which to base its
decision, and makes a factual determination on the similarly situated question.” Id.


4 / 12
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 5 of 12



If the court finds the claimants are no longer made up of similarly situated persons,
it decertifies the class and dismisses the opt-in plaintiffs without prejudice; if the
class is still similarly situated, the court allows the collective action to proceed. Id.
At no point in the certification process may the court “address the merits of the
claims . . . by ruling on factual disputes or making credibility determinations.”
Nieddu v. Lifetime Fitness, Inc., 977 F. Supp. 2d 686, 691 (S.D. Tex. 2013) (citing
Mooney, 54 F.3d at 1214); accord. McKnight, 756 F. Supp. 2d at 802.


         III.   Conditional Certification

         Plaintiffs define the proposed class as follows:
         All current and former Field Employees who worked for Dark Star
         Production Testing, Inc. d/b/a Liberty Production Testing, Inc. and Sheldon
         Kasper, at any time during the past three years and were paid a day rate and
         no overtime.
Mot. Certify at 1-2. Plaintiffs also submit proposed notice and consent forms to send
to opt-in class members, Mot. Certify, Ex. 12. They request a sixty-day notice period
and ask the Court to order Defendants to disclose the “names, addresses, e-mail
addresses, and telephone numbers of the Putative Class members in a usable
electronic format” within fourteen days of the Court’s approval of their proposed
notice. Mot. Certify at 14. They propose sending notice and a consent form to
putative class members by mail and email, and request that Defendants
additionally post a copy of these documents “on all job sites.” Id. They additionally
suggest mailing and emailing these documents to putative class members a second
time, thirty days before the deadline for submission of consent forms, and request
authorization for Plaintiffs’ counsel to call putative class members to ensure consent
forms have been received. Id.
         Liberty does not attack the notice and consent procedures and forms
Plaintiffs request. See Dkt. No. 13. Yet it does object to Plaintiffs’ motion on the
merits, and challenges the sufficiency of the evidence they proffer. Id. Specifically,
Liberty argues that Plaintiffs have failed to provide sufficient factual evidence to
support conditional certification on the basis that Plaintiffs have not: (i) provided


5 / 12
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 6 of 12



“even modest evidence to suggest that potential putative class members are
similarly situated,” (ii) shown putative class members were victims of a single
decision, policy, or plan, or (iii) made even “a minimal showing that other
individuals actually want to opt in to the lawsuit.” Id. at 5-7. Liberty also claims
that Plaintiffs’ proposed class definition must geographically limit inclusion in the
class to the counties where Rosas and Trevino, the declarants to the motion to
certify, “actually worked.” Id. at 9. It further avers that plaintiffs’ class definition
should be limited to apply only to alleged FLSA violations occurring between
November, 2013 and April, 2014, the period during which Rosas was employed by
Defendants. Id. at 9. Finally, Liberty claims that Defendant Kasper has not been
properly served in this action, and that the Court should not rule on conditional
certification “until such time as [he] can be properly and adequately served with
summons for this lawsuit.” Id.
         Plaintiffs reply that conditional certification incorporates a “lenient”
standard, and they have done all they must at this initial stage to substantiate
their claims that Defendants had a policy or practice of violating the FLSA with
respect to a group of “similarly situated” employees. See Dkt. No. 14. They
additionally refute Liberty’s claims that the putative class in this case should be
limited by time or geography, arguing that it is “the date of approval of notice [that]
is determinative for purposes of establishing a class period,” and that a nationwide
class is appropriate in this case. Id. at 6-7. Further, they allege that, by its failure to
address notice and consent issues in its response to Plaintiffs’ motion for
certification, Liberty has waived any objections to Plaintiffs proposed forms and
procedure. Finally, as to Liberty’s claim that Kasper was not properly served in this
action, Plaintiffs have submitted a return of service evidencing service of process on
Kasper sufficient to satisfy Federal Rule of Civil Procedure 4(f)(1), which provides
for service on an individual in a foreign country. See Dkt. No. 18; FED. R. CIV. P.
4(f)(1).




6 / 12
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 7 of 12



            a. Liberty’s Objections as to the Factual Sufficiency of Allegations
         While the stage-one standard of conditional certification is lenient, it is not
automatic. In re Wells Fargo Wage & Hour Employment Practices Litig. (No. III),
2012 WL 3308880 at *24 (citing Badgett v. Tex. Taco Cabana, L.P., 2006 WL
2934265 at *2 (S.D. Tex. Oct. 12, 2006)). In particular, an FLSA plaintiff bears the
burden of making a preliminary factual showing that a similarly situated group of
potential plaintiffs exists. Id. To establish this, the plaintiff must make a minimal
showing that: (1) there is a reasonable basis for crediting the assertion that
aggrieved individuals exist; (2) those aggrieved individuals are similarly situated to
the plaintiff in relevant respects given the claims and defenses asserted; and (3)
those individuals want to opt in to the lawsuit. Jaso, 2015 WL 11144603 at *2;
Rueda v. Tecon Services, Inc., 2011 WL 2566072 at *2 (S.D. Tex. June 28, 2011);
Maynor v. Dow Chem. Co., 2008 WL 2220394 at *6 (S.D. Tex. May 28, 2008);
Aguirre, 2006 U.S. Dis. LEXIS 22211 at *19. General allegations that an employer
violated the FLSA do not ordinarily suffice to establish that other similarly situated
employees exist. Jaso, 2015 WL 11144603 at *3 (citing Haynes v. Singer Co., Inc.,
696 F.2d 884, 887 (11th Cir. 1983)); see also Xavier v. Belfour USA Grp., Inc., 585 F.
Supp. 2d 873, 877 (E.D. La. 2008) (“Although the ‘similarly situated’ standard is
lenient at the notice stage, general allegations that the employer violated the FLSA
are insufficient.”) Specifically, even the “lenient” first step of the Lusardi analysis
“appears to require substantial allegations that potential members ‘were together
the victims of a single decision, policy, or plan.’” Aguirre, 2006 U.S. Dis. LEXIS
22211 at *15 (quoting Mooney, 54 F.3d at 1213). “A court may deny plaintiffs’ right
to proceed collectively if the action arises from circumstances purely personal to the
plaintiff, and not from any generally applicable rule, policy, or practice.” Id.
(quoting England v. New Century Fin. Corp., 370 F. Supp. 2d 504, 507 (M.D. La.
2005)).
         Here, Rosas has stated that he has personal knowledge of other individuals
employed by Defendants who were employed as Helpers or Operators who “worked
the same type of hours,” and were paid “a day rate only” with no overtime, as Rosas


7 / 12
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 8 of 12



alleges he was. Mot. Certify. Ex 1, Decl. of Rosas at 2. Additionally, two alleged
former employees of Defendants, Trevino and Ruelas, have already opted in as
plaintiffs. Dkt. No. 3. Trevino’s declaration clearly corroborates Rosas’s claims in as
much as it states that Trevino, himself, is a “similarly situated employee.” See Mot.
Certify, Ex. 2, Decl. of Trevino (stating that Trevino worked for Defendants as an
Operator for “twelve hour shifts, seven days a week, up to three months at a time,”
during which time he “received a day rate of approximately $350 a day,” and no
overtime.) Trevino’s declaration also attests to his belief, based on personal
knowledge, that other similarly situated employees exist who “would be interested
to learn that they may recover unpaid overtime from Defendants.” Id. While Liberty
claims Plaintiffs’ evidence is merely conclusory as to whether “similarly situated
employees” actually exist, the Court finds it is reasonable to infer that other
aggrieved employees with a similar work history to Rosas exist based on the two
declarations attached to Plaintiffs’ motion to certify, and the fact that two plaintiffs
have already opted in to this litigation, prior to the dissemination of any notice. See
Jaso, 2015 WL 11144603 at *3 (collecting cases).
         As to Liberty’s related claim that Plaintiffs have failed to show potential
members of this putative collective action were victims of a single decision, policy,
or plan, Plaintiffs allege that “Defendants paid all of their Field Employees a day
rate (and no overtime) regardless of where they worked, which client they were
working with, or any other individualized factors.” Mot. Certify at 11. In support of
this allegation, Plaintiffs cite to the declarations of Rosas and Trevino, and the
presence of two opt-in plaintiffs in this litigation. Plaintiffs also cite to Jones v.
Cretic Energy Servs., LLC, 149 F. Supp. 3d 761 (S.D. Tex. 2015). Dkt. No. 14 at 5. In
Jones, the court found that an allegation that all similarly situated employees were
victims of the same FLSA violation—in this case, misclassification of workers as
FLSA exempt—was effectively an allegation that “a centralized policy or custom
violating the FLSA” existed. Id. at 774. Similarly, Plaintiffs argue, the “decision,
policy, or plan” their complaint and motion to certify identify is Defendants’ alleged
wholesale failure to pay any Helpers or Operators employed in their field operations


8 / 12
     Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 9 of 12



the overtime they were legally owed, regardless of their “job title, location, or duty.”
See Dkt. No. 14 at 5. At this conditional certification stage, Plaintiffs must merely
allege and provide minimal evidence to suggest that potential members of their
proposed class “were together the victims of a single decision, policy, or plan.”
Malaska, 2017 WL 1452584 at 4 (quoting Aguirre, 2006 U.S. Dis. LEXIS 22211 at
*15). The Court finds that Plaintiffs have satisfied this burden by alleging that
Defendants consistently and globally violated the FLSA by failing to pay certain
classes of employees overtime, and supporting this allegation with the declarations
of Rosas and Trevino.


            b. Limitations on the Putative Class
         In addition to challenging the factual sufficiency of Plaintiffs’ claims, Liberty
argues the class definition proposed by their motion to certify must limit inclusion
in the class to the Texas counties where declarants Rosas and Trevino “actually
worked.” Dkt. No. 13 at 9. Liberty further argues that the class definition should
apply only to FLSA violations that occurred between November, 2013 and April,
2014, the period of time during which Rosas was employed by Defendants. Id. at 9.
As to geography, Plaintiffs reply that a nationwide class is appropriate given their
allegation that Defendants “were not properly paying their employees in accordance
with the requirements of the FLSA, regardless of job title, location, or job duty.”
Dkt. No. 14 at 7. As to the time period covered by the class definition, Plaintiffs
argue that typically, the date notice of a putative collective action is approved “is
determinative for purposes of establishing a class period,” and that limiting the
class to workers employed by Defendants for up to three years before the approval
of notice is standard. Id. at 6.
         Defendants have made no argument before this Court alleging that their
compensation practices differ within the United States based on geography, or that
their practices do not apply uniformly to all Field Employees, as Plaintiffs allege.
See Dkt. No. 13. Neither have they cited to any authority in support of their
argument that the class definition proposed by Plaintiffs should be geographically



9 / 12
    Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 10 of 12



limited to cover only those workers employed by Defendants in the counties where
Rosas and Trevino worked. See id. Meanwhile, Rosas’s original complaint alleges
that Defendants have employed “a substantial number of workers in the United
States,” who are “geographically dispersed, residing and working in states across
the country”—and that “[b]ecause these workers do not have fixed work locations,
they may work in different states across the country in the course of a given year.”
Orig. Compl. at ¶ 6.16. Further, the declarations proffered by Rosas and Trevino
state that each worker often worked alone while working on-site in the field for
Defendants. Mot. Certify, Exs. 1 and 2, Decls. of Rosas and Trevino. Accordingly,
limiting Plaintiffs’ proposed class definition to include only those workers employed
at the same geographic sites as Rosas and Trevino would improperly curtail the
collective character of Plaintiffs’ claims and undercut their substantive allegation
that Defendants have violated the FLSA by uniformly underpaying their workers
“regardless of job title, location, or job duty.” Dkt. No. 14 at 7.
          Further, it is not reasonable to alter Plaintiffs’ proposed class definition in
order that it apply only to workers employed by Defendants during the precise time
period Rosas was employed by Defendants. Indeed, the Court agrees with Plaintiffs
that “[b]ased on the statute of limitations” for willful FLSA violations, courts
routinely recognize “that class certification is appropriately limited to workers
employed by [a] defendant up to three years before notice is approved by the court.”
Toletino v. C&J Spec-Rent Services, Inc., 716 F. Supp. 2d 642, 654 (S.D. Tex. 2010).
Defendants argue that Plaintiffs have offered no evidence to support a class
definition spanning this timeframe, Dkt. No. 13 at 9, but Plaintiffs have no such
burden. Establishing “a pattern and practice” of violating the FLSA ultimately
requires “showing that the violations were more than sporadic occurrences,” not
substantiating a precise period during which violations occurred. Barron v. Henry
County Sch. Sys., 242 F. Supp. 2d 1096, 1104 (M.D. Ala. 2003). Additionally,
Defendants do not argue that their compensation practices or other relevant policies
changed after April, 2014, when Rosas’s employment with Defendants ended. The




10 / 12
    Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 11 of 12



Court therefore finds no reason to constrain in time Plaintiffs’ proposed class
definition as Defendants suggest.


             c. Notice and Consent Forms
          Liberty has not objected to the notice and consent forms proposed by
Plaintiffs, and on review of these documents and relevant law, the Court finds they
are not improper.


          IV.    Conclusion
          For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for
conditional certification, Dkt. No. 12. The Court conditionally certifies a nationwide
class defined as Plaintiffs propose. Pursuant to Federal Rule of Civil Procedure 16,
the Court ORDERS that:
          1. Plaintiffs proposed notice and consent forms, Mot. Certify, Ex. 11, are
             approved.
          2. Within 14 days after the entry of this order, Defendants must produce a
             list of all Field Employees it employed at any time during the past three
             years. The list must be produced in an electronic form satisfying Federal
             Rule of Civil Procedure 34, and it must include, when available, each
             employee’s name, mailing address, e-mail address, and telephone number.
          3. Notices and consent forms are to be sent by regular and electronic mail
             within 7 days after Plaintiffs receive the list produced in compliance with
             the previous paragraph. Within 7 days after producing the list required by
             the previous paragraph, Defendants must post a copy of the notice and
             consent forms approved herein at each job site where Field Employees
             work. These copies of the notice and consent forms must remain posted
             until the opt-in period ends.
          4. The opt-in period runs for sixty days from the date on which notices are
             sent.




11 / 12
    Case 2:16-cv-00140 Document 19 Filed in TXSD on 07/31/17 Page 12 of 12



          5. Thirty days after the opt-in period begins, Plaintiffs may contact by
            telephone potential opt-in plaintiffs to whom notices were sent to confirm
            receipt of these notices. Plaintiffs are also authorized, thirty days after the
            opt-in period begins, to send by mail and e-mail a second identical copy of
            the notice and consent forms reminding potential opt-in plaintiffs of the
            opt-in period deadline.


           SIGNED this 31st day of July, 2017.



                                              ___________________________________
                                              Hilda Tagle
                                              Senior United States District Judge




12 / 12
EXHIBIT 5
                            THIS IS A COURT-APPROVED NOTICE
                  ***THIS IS NOT AN ADVERTISEMENT FROM A LAWYER***

                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

PAUL JOHNSON,                                           §
Individually and on behalf                              §        Civil Action No. 4:18-cv-04476
of all others similarly situated                        §
                                                        §
          Plaintiff,                                    §
                                                        §        JURY TRIAL DEMANDED
v.                                                      §
                                                        §
NATION WASTE, INC.                                      §
                                                        §        COLLECTIVE ACTION
          Defendant.                                    §        PURSUANT TO 29 U.S.C. § 216(b)

                             NOTICE OF COLLECTIVE ACTION LAWSUIT

TO:                  All Waste Disposal Drivers Who Worked for Nation Waste, Inc., at any time from
                     __________________1 to the present.

RE:                  Unpaid Overtime Lawsuit Against Nation Waste


     DEADLINE TO FILE CONSENT FORM: _______________________________2, 2019


     1.   Why Are You Getting This Notice?

You received this Notice because the Court in charge of this lawsuit has ordered this Notice be sent
to persons who are identified by Nation Waste’s records as a current or former Waste Disposal Driver
who worked for Nation Waste, and who were automatically deducted 30 minutes each work day for
a meal break and/or who were not paid overtime in the past three years.

The Court has conditionally allowed or “certified” a collective action lawsuit that may affect you. This
notice is intended to advise you of how your rights under the Fair Labor Standards Act (“FLSA”) may
be affected by this lawsuit and describe how to participate in this suit, if you want to.




          1   This date will be 3 years from the date the Notice is mailed.

          2   This date will be 60 days after the Notice is mailed.
  2.   What Is This Lawsuit About?

Paul Johnson (“Plaintiff” or “Johnson”) filed this lawsuit alleging that Nation Waste automatically
deducted 30 minutes from each day worked for a meal break even though Plaintiff and other current
and former Waste Disposal Drivers worked during these 30 minutes but were not paid for this time.
The Plaintiff further alleges that Nation Waste did not pay overtime to Plaintiff and other current and
former Waste Disposal Drivers.

In addition to alleged unpaid overtime, Plaintiff Johnson (and the additional Waste Disposal Drivers
who have already joined this lawsuit) is seeking liquidated (double) damages equal to his alleged unpaid
overtime, attorneys’ fees, and costs.

Nation Waste denies Plaintiffs’ allegations and contends that Plaintiff Johnson and other current and
former Waste Disposal Drivers have been and continue to be properly paid under the FLSA.
Additionally, any Drivers who crossed state lines on their routes are not eligible for overtime
payments.

The Court has not decided who is right but has authorized this Notice to inform you of your right to
join this lawsuit.

  3.   Are You Eligible to Join This Lawsuit?

You are eligible to join this lawsuit if:

    1. You worked for Nation Waste at any time from ____________ date to the present as a Waste
       Disposal Driver; and

    2. You were automatically deducted 30 minutes each work day for a meal break and you worked
       through your meal period; and/or

    3. You were not paid overtime.

  4.   What are Your Options?

If you meet the criteria for this lawsuit, you have a choice to assert your legal rights in this case if you
desire to do so. However, you are not required to do so and may choose to take no action without
consequence to you.

If you want to become a party to this case, you must read, sign, and return the attached Consent to
Join Wage Claim form by _______________________3, 2019.

You may return your consent form by filling out the attached Consent form, mailing it to Plaintiffs’
attorneys in the enclosed self-addressed stamped envelope, faxing it to 361-452-1284, or emailing it
to team@a2xlaw.com.

        3   This date will be 60 days after the Notice is mailed.
  5.   Effect of Joining or Not Joining the Lawsuit.

If you submit and file a timely Consent to Join Wage Claim form, you will be a party to the case unless
the Court determines this case cannot proceed as a collective action. Therefore, if the Plaintiffs who
filed this case win or settle the case, you may receive additional money from Nation. Waste. There is
no guarantee that you will receive money from Nation Waste as a result of this lawsuit.

If the Plaintiffs who filed this case lose the case, you will receive nothing and will be bound by the
decision, but you will not have to pay anything either.

If you do not wish to be a part of the lawsuit, you do not need to do anything. If you choose not to
join the lawsuit, you will not be bound by any ruling, judgment, or settlement entered in this case,
favorable or unfavorable. The decision to join is entirely yours.

Because the FLSA only allows workers to recover up to the past 3 years of back wages, eligible workers
who do not join this litigation, may lose their rights to recover overtime for work performed in the
past for Nation Waste.

  6.   You Cannot and Will Not Be Fired for Joining This Lawsuit.

Federal law prohibits Nation Waste, or any other employer from firing or in any other manner
discriminating against you because you join this case.

Nobody who joins this case will be terminated or otherwise retaliated against for joining this lawsuit.
If you suspect any retaliation, you should contact the attorneys below immediately at (361) 452-1279
and ask to speak with Clif Alexander or Austin Anderson.

  7.   Your Legal Representation If You Join.

If you choose to join this suit by completing and submitting the enclosed Consent Form you will be
represented by the law firm ANDERSON ALEXANDER, PLLC. If you have any questions about the
collective action, your rights or the claims being made in this lawsuit, you may contact the Plaintiffs’
attorneys directly at:

                                   ANDERSON ALEXANDER, PLLC
                                      819 N. Upper Broadway
                                    Corpus Christi, Texas 78401
                                     Telephone: (361) 452-1279
                                        Fax: (361) 452-1284
                                        team@a2xlaw.com

You should not contact the Court to discuss this matter.
  8.   You Have Sixty (60) Days to Join this Lawsuit.

Your determination of whether or not to take action should be made promptly. Because the law only
allows a person to recover up to three (3) years of back wages from the date the Consent to Join Wage
Claim form is filed, time is of the essence in submitting this form if you wish to have the opportunity
to make a full recovery.

All Consents must be filed no later than __________________________, 2019, which is sixty (60)
days after this Notice was mailed to you. A Consent form is enclosed with a self-addressed stamped
envelope.
            CONSENT TO JOIN WAGE CLAIM AGAINST NATION WASTE

Name: _________________________________________

   1. I consent, agree, and opt-in to the lawsuit filed against Nation Waste, Inc. titled Johnson v.
      Nation Waste, Inc. 4:18-cv-04476 (S.D. Tex.) (“the Lawsuit”), to pursue my claims of unpaid
      overtime under the Fair Labor Standards Act (“FLSA”) against Nation Waste.

   2. I understand that the Lawsuit is brought under the FLSA, and I consent to be bound by the
      Court’s decision.

   3. I designate the law firm and attorneys at ANDERSON ALEXANDER, PLLC, as my attorneys to
      prosecute my wage claims in the Lawsuit.

   4. I consent to having the Representative Plaintiff in the complaint against Nation Waste, make
      all decisions regarding the litigation, the method and manner of conducting this litigation, the
      terms of any potential settlement of this litigation, releasing of claims, entering into an
      agreement with Plaintiff’s Counsel regarding attorneys’ fees and costs, and all other matters
      pertaining to this lawsuit.


Signature: ___________________________                Date: ___________________________

Please print or type the following information which will be kept confidential:


    Mailing Address                                            City/State/Zip


    Home Telephone Number                                      Cell Phone Number


    E-Mail Address                                             Estimated Dates of Employment

                      ____________________________________________
                          Locations/Facilities Worked for Nation Waste

                  RETURN THIS FORM BY MAIL, E-MAIL OR FAX TO:

                                 ANDERSON ALEXANDER, PLLC
                                    819 N. Upper Broadway
                                  Corpus Christi, Texas 78401
                                   Telephone: (361) 452-1279
                                      Fax: (361) 452-1284
                                      team@a2xlaw.com
